Citation Nr: 0510335	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  97-20 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder 
with pain radiating into the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Board remanded the veteran's 
appeal for further development in September 1999 and August 
2003.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran and his representative argue that the appellant's 
current low back disorder, with pain radiating into the right 
leg, was caused by an in-service back injury that occurred 
while the claimant worked as an aircraft mechanic.  

The veteran's DD Form 214 verifies the fact that he worked 
for over 20-years as an aircraft mechanic.  Further, service 
medical records document complaints, diagnoses, and/or 
treatment for low back pain, sometimes with radiation, 
starting in August 1961.  See service medical records dated 
in August 1961, July 1979, and December 1979.  

Post service treatment records from Moncrief Army Community 
Hospital show the veteran's complaints and/or treatment low 
back pain, sometimes with radiation, starting in August 1987 
- approximately three years after his separation from 
military service.  See treatment records dated in August 
1987, November 1991, June 1993, July 1993, August 1993, March 
1997, and April 1997.  The veteran's diagnoses included 
degenerative joint disease, degenerative disc disease at L4-
L5 and L5-S1, a low back strain, mechanical low back pain, a 
probable vertebral compression, and a possible herniated 
nucleus pulposus.  Id.

Notably, however, records from Moncrief Army Community 
Hospital do not contain, as the veteran claimed they would, 
an opinion linking current low back disorders with pain 
radiating into the right leg to military service.  While the 
May 2004 supplemental statement of the case notified the 
veteran that these records no not include a nexus opinion, 
the Board still finds that in light of both inservice and 
postservice pathology, the Board finds that a VA examination 
is in order under 38 U.S.C.A. § 5103A(d) (West 2002) (the 
VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim).  

Therefore, the appeal is REMANDED for the following:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination.  The claims folder is to be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies as deemed 
appropriate by the examiner, including x-
rays, must be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination of the 
veteran, the examiner should address the 
following questions as to the veteran's 
low back disorder with pain radiating 
into the right leg:

Does the veteran have a low back 
disorder to include radiculopathy?  
If so, what is the appropriate 
diagnosis?

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
any currently diagnosed back 
disorder, to include radiculopathy, 
was incurred in or aggravated by 
military service?

If the diagnoses includes arthritis, 
verified by x-ray, is it at least as 
likely as not that it manifested 
itself to a compensable degree 
within the first year following the 
appellant's separation from military 
service?  

2.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

3.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter 


the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


